               CIVIL CAUSE FOR STATUS CONFERENCE

BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 6/12/2019      TIME: 3:30 PM                           TIME IN COURT: 30 min.

CASE:          Griffin et al v. Incorporated Village of Rockville Centre et al
               2:14-cv-04491-JMA-AYS

APPEARANCES:           For Plaintiffs:   Caril Simmons Craig Griffin, Lance Griffin (pro se)

                       For Defendants: Amol Christian
FTR:

☒       Case called.
☐       Counsel present for all sides.
☐       Briefing schedule set.
                Moving papers served by:
                Response:
                Reply:
                • Moving party is responsible for filing the fully briefed motion on ECF and
                    providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☐       Jury selection and trial scheduled for .
☐       The status conference is rescheduled for in Courtroom 920 of the Long Island
        Courthouse.
☒       Other: Plaintiff Charles Griffin is deceased. The discovery schedule is amended so that
        all discovery should be completed by 10/31/2019. Discovery will be limited to
        depositions and limited interrogatories. Any discovery disputes are respectfully referred
        to Judge Shields.
